Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Amendment, received 6/23/2022, has been entered. 	
Claims 1 and 3-20 are presented for examination. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1, 3 or 15.  Specifically, the closest prior art reference Guo (US Pub. No. 2021/0104701A1) fails to teach or suggest a display panel comprising a first dam between the first inorganic film and the second inorganic film, outside the organic film, and overlapping the non-display area and the pixel defining film on a plane, the first dam being in direct contact with the first inorganic film and the second inorganic film, as recited in claim 1; a display panel comprising a connection electrode that electrically connects the power electrode and the common electrode, and in which an electrode hole is defined, wherein the first dam overlaps the electrode hole, as recited in claim 3; or a display panel comprising a first dam directly between the first inorganic film and the second inorganic film, overlapping the non-display area, and comprising a polymer resin having a first repeating unit represented by Formula 1, as recited in claim 15.   
Dependent claims 4-14 and 16-20 are allowable because of their dependence from one of allowable independent claims 1, 3 or 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/19/2022